In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-13-00027-CV



        WILLIAM R. AND SUSAN M. KNODERER, Appellants

                                 V.

STATE FARM LLOYDS, PENNI PERKINS AND TOM ROBERTS, Appellees



              On Appeal from the 354th District Court
                      Hunt County, Texas
                     Trial Court No. 74,037




            Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       As part of the appellate record in this matter, original exhibits were transferred to this

Court for our use when this appeal was before us. Specifically, original documents marked

“Exhibit 31” were transferred to this Court. It appears to this Court that the proper repository for

these exhibits should be the Hunt County District Clerk’s Office. Accordingly, we order the

clerk of this Court to transfer the original exhibits filed in this appeal into the keeping of the

Hunt County District Clerk by mailing the exhibits to the district clerk via certified mail, return

receipt requested.

       We further order the Hunt County District Clerk, Stacey Landrum, on receipt of said

exhibits, to sign and return to this Court the enclosed receipt for said exhibits.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: January 9, 2015




                                                  2
                            RECEIPT FOR ORIGINAL EXHIBITS

        I, Stacey Landrum, Hunt County District Clerk, hereby acknowledge receipt of the

following original exhibits from the Court of Appeals, Sixth Judicial District, Texarkana, Texas,

in the case of William R. and Susan M. Knoderer v. State Farm Lloyds, Penni Perkins and Tom

Roberts, appellate cause number 06-13-00027-CV and trial court cause number 74,037: original

documents marked “Exhibit 31.”




                                                    ___________________________________
                                                    Stacey Landrum
                                                    Hunt County District Clerk


Date:




                                               3